[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The Statewide Grievance Committee (the Committee) brought the instant presentment against the respondent, William Ankerman, pursuant to Practice Book § 2-47, charging him with misconduct outside of the presence of the court. The Committee alleges that Ankerman violated Rule 1.15(b)1
of the Rules of Professional Conduct by failing to safeguard and promptly deliver to the guardians of Elizabeth Forbes funds that Ankerman held in trust on behalf of Elizabeth Forbes. Additionally, the Committee alleges that Ankerman violated Rule 8.4(2) and (3)2 of the Rules of Professional Conduct by misappropriating a significant amount of funds he was holding in trust on behalf of Elizabeth Forbes.
After trial held on January 10, 2001, and oral argument on February 5, 2001, the court finds that the petitioner has proven a violation of all three provisions by clear and convincing evidence.
A hearing will be held as to an appropriate disposition on July 24, 2001, at 2:00 p.m. The parties are hereby ordered to be prepared to address the aggravating and mitigating factors set forth in Sections 9.22 and 9.32. respectively, of the American Bar Association's Standards for Imposing Lawyer's Sanctions. A memorandum will follow that hearing.
Peck, J.